J-S64026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSHUA WILLIAMS                       :
                                       :
                   Appellant           :   No. 577 WDA 2019

           Appeal from the PCRA Order Entered March 27, 2019
  In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0006775-2009

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSHUA WILLIAMS                       :
                                       :
                   Appellant           :   No. 578 WDA 2019

           Appeal from the PCRA Order Entered March 27, 2019
  In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0011756-2009

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSHUA WILLIAMS                       :
                                       :
                   Appellant           :   No. 579 WDA 2019

           Appeal from the PCRA Order Entered March 27, 2019
  In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0013294-2009

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S64026-19


                                                 :
                v.                               :
                                                 :
                                                 :
    JOSHUA WILLIAMS                              :
                                                 :
                       Appellant                 :   No. 580 WDA 2019

              Appeal from the PCRA Order Entered March 27, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0013882-2009

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    JOSHUA WILLIAMS                              :
                                                 :
                       Appellant                 :   No. 581 WDA 2019

              Appeal from the PCRA Order Entered March 27, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0017835-2009


BEFORE:      BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                               FILED AUGUST 21, 2020

        Joshua Williams appeals from the order, entered in the Court of Common

Pleas of Allegheny County, dismissing as untimely his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon

careful review, we affirm.

        On August 21, 2010, Williams pleaded guilty to various charges at the

following docket numbers: at CP-02-CR-06775-2009, one count each of


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S64026-19



possession of a controlled substance and possession of drug paraphernalia;

on CP-02-CR-13294-2009, two counts each of possession with intent to

deliver (PWID) and possession of a controlled substance; at CP-02-CR-11756-

2009, one count each of robbery-serious bodily injury and unlawful restraint;

at CP-02-CR-13882-2009, one count of theft by unlawful taking; and at CP-

02-CR-17835-2009, one count of PWID.          On October 21, 2010, the court

imposed an aggregate sentence of five to ten years’ incarceration followed by

five years’ probation. Williams did not file a motion to withdraw his guilty

plea, a motion to modify sentence, or a notice of appeal.

        On November 28, 2018, Williams filed a pro se PCRA petition.          On

December 12, 2018, the PCRA court appointed counsel, and on January 27,

2019, counsel filed an amended PCRA petition on Williams’ behalf.             On

February 19, 2019, the PCRA court issued notice pursuant to Pa.R.Crim.P. 907

of its intent to dismiss Williams’ amended petition without a hearing.        On

March 28, 2019, the PCRA court dismissed Williams’ amended petition as

untimely.    On April 18, 2018, Williams filed five notices of appeal, each

containing all five docket numbers, which this Court consolidated sua sponte

on April 30, 2019. Both Williams and the PCRA court complied with Pa.R.A.P.

1925.

        Williams raises the following question for our review:

        Did the PCRA court err in dismissing [] Williams’ amended petition
        for relief pursuant to the [PCRA] without a hearing and as untimely
        where he plead, and would have proven, that his claims were
        predicated on the fact that he had sustained, not, as he
        reasonably, if mistakenly believed, a single “consolidated”

                                       -3-
J-S64026-19


      conviction, but, rather, numerous convictions, a fact unknown to
      him which could not have been earlier ascertained by the exercise
      of due diligence?

Brief of Appellant, at 4.

      Before addressing Williams’ claims on appeal, we must first resolve a

procedural issue presented in the case. In Commonwealth v. Williams, 206
A.3d 573 (Pa. Super. 2019), this Court recently explained:

      Pennsylvania Rule of Appellate Procedure 341(a) directs that “an
      appeal may be taken as of right from any final order of a
      government unit or trial court.”            Pa.R.A.P. 341(a).

      The Official Note to Rule 341 was amended in 2013 to provide
      clarification regarding proper compliance with Rule 341(a)[.]
Id. at 575.

      The Official Note now reads:

      Where [] one or more orders resolves issues arising on more than
      one docket or relating to more than one judgment, separate
      notices of appeal must be filed. Commonwealth v. C.M.K., 932
A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court found the above-language constituted

“a bright-line mandatory instruction to practitioners to file separate notices of

appeal.” Walker, 185 A.3d at 976-77. Accordingly, the Walker Court held

that “the proper practice under Rule 341(a) is to file separate appeals from an

order that resolves issues arising on more than one docket. The failure to do

so requires the appellate court to quash the appeal.” Id. at 977 (emphasis

added).   The Court made its holding prospective, recognizing that “[t]he


                                      -4-
J-S64026-19



amendment to the Official Note to Rule 341 was contrary to decades of case

law from this Court and the intermediate appellate courts that, while

disapproving of the practice of failing to file multiple appeals, seldom quashed

appeals as a result.” Id. Furthermore, the Walker Court directed that “in

future cases Rule 341 will, in accordance with its Official Note, require that

when a single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed. The failure to do so will

result in quashal of the appeal.” Id. (emphasis added).

       Recently,     our    full   Court       discussed   the   Walker   holding   in

Commonwealth v. Johnson, 2020 Pa. Super. 164 (Pa. Super. filed July 9,

2020) (en banc) and Commonwealth v. Larkin, 2020 Pa. Super. 163 (Pa.

Super. filed July 9, 2020) (en banc). In those cases our Court concluded that

“in so far as Creese[1] stated ‘a notice of appeal may contain only one docket

number[,]’ . . . that pronouncement is overruled.” See Johnson, supra at

*12 (emphasis in original); see also Larkin, supra at *3 (recognizing that

Johnson “expressly overruled Creese to the extent that Creese interpreted

Walker as requiring the Superior Court to quash appeals when an appellant,

who is appealing from multiple docket numbers, files notices of appeal with all

of the docket numbers listed on each notice of appeal.”). Additionally, both

____________________________________________


1 See Commonwealth v. Creese, 216 A.3d 1142, 1144 (Pa. Super. 2019)
(construing mandates of Walker to mean that “we may not accept a notice
of appeal listing multiple docket numbers, even if those notices are included
in the records of each case.”).



                                           -5-
J-S64026-19



cases reaffirmed the holding2 in Commonwealth v. Stansbury, 219 A.3d
157 (Pa. Super. 2019), where we declined to quash an appeal when a pro se

defendant filed a single notice of appeal listing two docket numbers. In that

case the trial court advised the defendant “that he has thirty day from this

day, to file ‘a written notice of appeal to the Superior Court.’” Id. at 159

(emphasis in original).      Our Court concluded that the defendant had been

misinformed by the trial court, which amounted to a “breakdown in the court

system” and excused the defendant’s lack of compliance with Walker. Id. at

160.

       Here, Williams filed five separate notices for his five cases below; each

notice lists all five trial court docket numbers and offense tracking numbers.

Similar to the facts of Johnson, supra,3 each of the notices had some kind

of designation distinguishing which notice applied to which docket.       Here,

Williams’ counsel circled a single docket number and offense tracking number

on each of the five notices of appeal, identifying which notice corresponded

with each appealed case. Since it “is of no consequence” that Williams’ notices

of appeal contained more than one docket number, Johnson, supra at *11;

____________________________________________


2 In fact, Larkin extended the Stansbury holding to all defendants, whether
represented or pro se. See Larkin, supra at *6 (“We agree with the panel
in Stansbury and reaffirm its holding that we may overlook the requirements
of Walker where, as here, a breakdown occurs in the court system, and a
defendant is misinformed or misled regarding his appellate rights.”).

3 In Johnson, the defendant listed four docket numbers on all four notices.
However, he also italicized one relevant docket number on each notice to
identify which notice corresponded with each appealed case.

                                           -6-
J-S64026-19



Larkin, supra at *3, and because Williams complied with Walker by “fil[ing]

separate appeals from an order that resolves issues arising on more than one

docket,” id. at 977, we decline to quash the appeal for violating Walker and

its attendant requirements. Therefore, we shall proceed to address Williams’

PCRA petition on appeal.

        Here, the PCRA court dismissed Williams’ petition as untimely filed.

Generally, a petition for relief under the PCRA must be filed within one year

of the date the judgment of sentence becomes final unless the petitioner

alleges, and proves, an exception to the time for filing the petition, set forth

at 42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii), is met.4       A PCRA petition

invoking one of these statutory exceptions must “be filed within 60 days of

the date the claims could have been presented.” See Commonwealth v.

____________________________________________


4   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference of government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii).




                                           -7-
J-S64026-19



Hernandez, 79 A.3d 649, 651-52 (Pa. Super. 2013) (citations omitted); see

also 42 Pa.C.S.A. § 9545(b)(2).5

       Williams’ judgment of sentence became final on November 22, 2010,

when the time expired for him to file a notice of appeal.6 See 42 Pa.C.S.A. §

9545(b)(3); Pa.R.A.P. 903(a). Therefore, Williams had until January 21, 2011

to file a timely PCRA petition. Williams’ instant petition, filed nearly seven

years after his judgment of sentence became final, is patently untimely unless

he can plead and prove one of the enumerated exceptions to the PCRA time-

bar applies. See Hernandez, supra at 651-52.

       Williams claims the assistant district attorneys handling his state-level

charges told him that “his cases would be consolidated[,]” and as a result, he

believed he would receive a single conviction. See Brief of Appellant, at 5–8.

He states this became an issue when he pleaded guilty to federal offenses in

2018, and he discovered, not only was he mistaken as to the number of

convictions he possessed, but that the number of convictions he possessed

____________________________________________


5 On October 24, 2018, the General Assembly amended subsection 9545(b)(2)
to enlarge the time in which a petitioner may invoke a PCRA time-bar
exception from 60 days to one year from the date the claim arises. See Act
2018, Oct. 24, P.L. 894, No. 146, § 2, effective in 60 days [Dec. 24, 2018].
However, the amendment applies only to claims arising on December 24,
2017, or thereafter. Id. at § 3. In this case, Williams’ claim stems from the
manner in which the court structured his convictions, entered by order of
sentence on October 21, 2010. Thus, the 60-day time limit in pre-amended
section 9545(b)(2) applies to the current case.

6The thirtieth day fell on a Saturday, therefore the last day on which Williams
could have filed a timely notice of appeal was the following Monday, November
22, 2010. See 1 Pa.C.S.A. § 1908 (governing computation of time).

                                           -8-
J-S64026-19



“subjected him to a significantly increased sentence.” Id. at 8.        This, he

argues, places his petition within the newly-discovered facts exception. Id.

at 17.

         To invoke the newly-discovered facts exception, a petitioner must “plead

and prove that the information on which he relies could not have been

obtained earlier, despite the exercise of due diligence.” Commonwealth v.

Stokes, 959 A.2d 306, 310 (Pa. 2008).          “[T]o qualify as a new fact, the

information may not be part of the public records.”         Commonwealth v.

Staton, 184 A.3d 949, 955 (Pa. 2018).

         Williams’ convictions, listed under each of his five docket numbers, are

and have always been part of the public record; consequently, they may not

now be used to surmount the PCRA time-bar.                  See id; see also

Commonwealth v. Curley, 189 A.3d 467, 473 (Pa. Super. 2018) (“Docket

entries . . . in criminal proceedings are public records[;]”) and see Common

Pleas Courts Docket Sheets, Unified Judicial System of Pennsylvania Web

Portal, https://ujsportal.pacourts.us/DocketSheets/CP.aspx (last visited Aug.

12, 2020) (providing public access to docket sheets). As such, the trial court

did not have jurisdiction to consider Williams’ untimely PCRA petition where

no section 9545(b) exception was pled and proven.             Thus, it correctly

dismissed his petition.

         Order affirmed.




                                       -9-
J-S64026-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2020




                          - 10 -